             Case 1:19-cv-07189-JGK Document 49 Filed 09/15/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------------------X
                                                                 :
MALIBU MEDIA, LLC,                                               :
                                                                 :    Case No. 1:19-cv-07189-JGK
                                      Plaintiff,                 :
                                                                 :
                             vs.                                 :
                                                                 :
  YI-TING CHEN,                                                  :

                                                                 :
                                      Defendant.                 :
-----------------------------------------------------------------X

                              PLAINTIFF’S NOTICE OF SETTLEMENT

          PLEASE TAKE NOTICE, Plaintiff, Malibu Media, LLC, has settled this matter with

 Defendant, John Doe subscriber assigned IP address 98.116.191.111 (“Defendant”) through his

 counsel. Upon satisfaction of the terms of the parties’ settlement agreement, to which Defendant

 still has executor obligations, Plaintiff will dismiss Defendant from this action with prejudice.

 Dated: September 15, 2020

                                                               Respectfully Submitted,

                                                      By:      /s/ Kevin T. Conway
                                                               Kevin T. Conway (KC-3347)
                                                               7 Stokum Lane
                                                               New City, NY 10956
                                                               T: (845) 352-0206
                                                               F: (845) 352-0481
                                                               Email: ktcmalibu@gmail.com
                                                               Attorneys for Plaintiff
          Case 1:19-cv-07189-JGK Document 49 Filed 09/15/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 15, 2020, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.


                                              By: /s/ Kevin T. Conway
                                              Kevin T. Conway, Esq.




                                                2
